60 Mich. App. 380 (1975)
230 N.W.2d 443
PEOPLE
v.
ATKINS
Docket Nos. 21374, 21375.
Michigan Court of Appeals.
Decided April 9, 1975.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Patricia J. Boyle, Principal Attorney, Research, Training and Appeals, and Arthur N. Bishop, Assistant Prosecuting Attorney, for the people.
Townsend & Bibb, for defendant.
Before: R.B. BURNS, P.J., and T.M. BURNS and R.M. MAHER, JJ.
PER CURIAM.
Defendant was charged with two armed robberies, MCLA 750.529; MSA 28.797. On *381 May 31, 1974, defendant entered a plea of guilty of unarmed robbery, MCLA 750.530; MSA 28.798, in both cases. Having been sentenced to concurrent terms of from 3 to 15 years in prison to run concurrently with his parole violation, defendant appeals.
During the plea proceedings, the following colloquy took place:
"The Court: I have in my possession two documents which are entitled `Guilty Plea' which purports to bear your signature. Tell the Court if that's your signature.
"Defendant: Yes, sir.
"The Court: Have you read those documents, and do you understand them?
"Defendant: Yes, sir.
"The Court: They explain to you your constitutional and statutory rights in this Court of the cases pending against you.
"Defendant: Yes, sir.
"The Court: And you formerly executed these documents, is that right?
"Defendant: Right."
GCR 1963, 785.7(1) provides that:
"The court shall not accept a plea of guilty or nolo contendere without first personally addressing the defendant and informing him of and determining that he understands the following: * * *"
The rule clearly requires the trial judge to personally advise defendant of his rights. People v Jones, 58 Mich. App. 231; 227 NW2d 297 (1975). The trial court, in this case, failed to adhere to this mandatory requirement. See People v Shekoski, 393 Mich. 134; 224 NW2d 656 (1974).
Reversed and remanded for new trial.